Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shirley A. Johnson appeals the district court’s order accepting the recommendation of the magistrate judge and denying her employment discrimination and retaliation action. We have reviewed the record *358and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Midlands Technical Coll, No. 3:08-cv-00803-JFA, 2009 WL 3063048 (D.S.C. Sept. 21, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.